DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 03/18/2021.
Claims 1-14 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the phrase “the lower translation actuator is arranged to move apart the lower plates” renders claim 1 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 10 lines 2-17 of the Specification, the lower pressing members are disclosed comprising a lower translation actuator arranged to move the lower pressing member so as to cause the severance slot to coincide with a frangible line, and wherein the lower translation actuator is made up of a rack mechanism comprising rack rails.  The lower pressing members are also disclosed comprising a lower ram arranged to move the lower plates away from each other and closer together.  The Specification dose not disclose the lower translation actuator is arranged to move apart the lower plates.  Therefore, the feature is considered new matter.
Claims 2-14 are dependent of claim 1 and include all the same limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “the lower translation actuator is arranged to move apart the lower plates” renders claim 1 to be vague and indefinite because it is unclear how the lower translation actuator is causing alignment and separation.  To move the lower plates to cause the severance slot to coincide with a frangible line implies the lower plates are being moved simultaneously in the same direction.  To move the lower plates away from each other implies one of the lower plates is being solely moved away from the other lower plate or both lower plates are being moved in opposite directions.  It is unclear how the lower translation actuator is arranged to move the lower plates simultaneously in the same direction and move the lower plates in opposite directions.  For examining purposes, the phrase is interpreted as “iii) a separating actuator arranged to move apart the lower plates in translation in the transverse direction”.
Claims 2-14 are dependent of claim 1 and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 


Claims 1-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over reference Joux (6776748) in view of references Sasaki et al. (8668193) and Gaillard et al. (2014/0346011).
Regarding claim 1, Joux disclose a severing device, the severing device comprising:
an upper pressing member (21, 22, 32) which is mobile at least between:
a first immobilizing position (figure 3), in which the upper pressing member (21, 22, 32) applies pressure to a top sheet of the pile (5), so as to immobilize the pile (5), and
a clear position (figure 2), in which the upper pressing member (21, 22, 32) is arranged to be distant from the top sheet of the pile (5); and
a support part (2) configured to support the pile on the support part (2) when the upper pressing member (21, 22, 32) is in the first immobilizing position, the support part (2) comprising a plurality of conveying members configured to convey and move the pile in a conveying direction
wherein the conveying members (2) are juxtaposed in an array in a transverse direction which extends transversely to the conveying direction, the conveying members (2) being configured such that two of the juxtaposed conveying members are movable relative to one another in the transverse direction, and
wherein each of the several of the conveying members (2) including:

at least one rotary pinion (7) located and configured to drive the belt (6) in a belt circuit to drive the pile (5) in the conveying direction.
(Figure 1-3 and Column 2 lines 66-67, Column 4 lines 40-52)
However, Joux does not disclose a lower pressing member arranged under the conveying member.
Sasaki et al. disclose a device (300c) comprising a lower unit (300c1) and an upper unit (300c2), wherein the lower unit (300c1) is provided with a first conveying belt (310), wherein the upper unit (300c2) is provided with a second conveying belt (312) and a pressing plate (316) configured to apply pressure to the second conveying belt (312) so that the second conveying belt (312) cooperate with the first conveying belt (310) to immobile a pile (BT). Sasaki et al. also disclose both the lower unit and the upper unit can comprise the pressing plate so that the first and second conveying belt can move toward the pile. (Figure 9-12 and Column 8 lines 10-24, 44-50, Column 9 lines 28-32)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the support part of Joux by incorporating the pressing plate as taught by Sasaki et al., since such a modification would allow the device to operate on a wider range of pile heights.
Joux discloses the upper presser members (21, 22, 32) comprises:

a upper translation actuator (27, 28, 29) comprising a rack mechanism (28, 29) comprising rack rails (29) arranged to move the upper pressing members (21, 22, 32) so as to cause the severance slot (see figure 2 below) to coincide with a frangible line (see figure 2 below); and
a separating actuator (25) arranged to move apart the upper plates (21, 22) in translation in the transverse direction.
(Figure 2 and Column 4 line 46-52, Column 4 lines 61-67 through Column 5 lines 1-2)
[AltContent: arrow][AltContent: textbox (Frangible Line)][AltContent: arrow][AltContent: textbox (Severance Slot)][AltContent: textbox (Joux)]
    PNG
    media_image1.png
    408
    614
    media_image1.png
    Greyscale

When modifying Joux in view of Sasaki et al., the lower pressing member is interpreted to comprise: two lower plates; a lower translation actuator; and a lower separating actuator as disclosed by Joux for the upper pressing member.
Gaillard et al. disclose a conveyor unit (4) comprising a plurality of conveyors (13), wherein each of the conveyors are configured to be transversely moveable relative 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the support part of Joux by incorporating the plurality of conveyors as taught by Gaillard et al., since page 1 paragraph 6 of Gailland et al. states such a modification would allow the conveyors to be adaptable to various dimensions of material.
Regarding claim 2, Joux modified by Sasaki et al. and Gailland et al. disclose the number of conveying members (Gailland et al. – 13) is greater than eight. (Gailland et al. – Page 2 paragraph 27)
Regarding claim 3, Joux modified by Sasaki et al. and Gailland et al. disclose each conveying member (Gailland et al. – 13) is movable in the transverse direction with respect to a juxtaposed conveying member (Gailland et al. – 13). (Gailland et al. – Figure 7-9 and Page 3 paragraphs 45-46)
Regarding claim 4, Joux modified by Sasaki et al. and Gailland et al. disclose the claimed invention as stated above but do not disclose each conveying member have a width between 50mm and 500m.
It would have been obvious to the person of ordinary skill in the art to have the width each conveyor to be between 50mm and 500mm, since it has been held that mere scaling of the prior art capable of being scaled up or down involves only routine skill in the art. [MPEP 2144.04 (IV)]

Regarding claim 5, Joux modified by Sasaki et al. and Gailland et al. disclose the upper pressing member (Joux – 21, 22, 25, 32) are mobile and movable in a substantially vertical direction and the conveying members (Gailland et al. – 13) are mobile in a substantially vertical direction.  (Joux – Column 4 lines 66-67) (Sasaki et al. – Column 9 lines 28-32)
Regarding claim 6, Joux modified by Sasaki et al. and Gailland et al. disclose the upper pressing member (Joux – 21, 22, 25, 32) comprises a pivoting part (Joux – 32), the severing device further comprises a pivoting actuator (Joux – 35) configured to drive the pivoting part (Joux – 32) about a direction of pivoting a parallel to the transverse direction, so as to sever attachment zones defining fragile columns in the sheets of cardboard of the pile (Joux – 5), wherein the fragible columns extending transversely to the frangible lines. (Joux – Figure 6 and Column 4 lines 9-17)
Regarding claim 7, Joux modified by Sasaki et al. and Gailland et al. disclose the upper pressing member (Joux – 21, 22, 25, 32) comprises at least two adjacent upper plates (Joux – 21, 22) configured to be moved apart in the transverse direction so as to define a severance slot, the severing device further comprising an upper translation actuator (Joux – 27) configured to move the upper pressing member (Joux – 21, 22, 25, 32) translationally in the transverse direction for causing the severance slot to coincide with a fragile line. (Joux – Figure 3 and Column 57-62)
Regarding claim 8, Joux modified by Sasaki et al. and Gailland et al. disclose the upper pressing member (Joux – 21, 22, 25, 32) comprises an upper ram (Joux – 25) configured to move the two upper plates (Joux – 21, 22) both apart and closer together in the transverse direction, and in which the lower pressing member comprises a lower ram (Joux – 12) configured to move the two lower plates (Sasaki et al. – 316) apart and closer together in the transverse direction. (Joux – Column 4 lines 40-52)
Regarding claim 9, Joux modified by Sasaki et al. and Gailland et al. disclose each of the conveying member (Gailland et al. – 13) include coupling elements (Gailland et al. – 31) arranged on each of the transverse faces of each rotary pinion (Gailland et al. – 24), and the coupling elements (Gailland et al. – 31) are selectively configured to collaborate or not to collaborate with the coupling elements (Gailland et al. – 31) of the juxtaposed conveying member (Gailland et al. – 13), a rotary actuator (Gailland et al. – 26) being configured to drive the rotation of the rotary pinions. (Gailland et al. – Figure 6 and Page 2 paragraph 31, Page 3 paragraph 37, 39)
Regarding claim 10, Joux modified by Sasaki et al. and Gailland et al. disclose a clutch system (Gailland et al. – S) configured to move the conveying members (Gailland et al. – 13) translationally closer together in the transverse direction. (Gailland et al. – Figure 7-9 and Page 3 paragraph 43)
Regarding claim 11, Joux modified by Sasaki et al. and Gailland et al. disclose clutch system (Gailland et al. – S) comprises:
at least guide rail (33) extending parallel to the transverse direction;
carriages (19) configured to slide on the at least one guide rail (33), each carriage being configured to support a respective conveying member; and

(Gailland et al. – Figure 7-9 and Page 3 paragraph 45)
Regarding claim 14, Joux modified by Sasaki et al. and Gailland et al. disclose the upper pressing member (Joux – 21, 22, 32) comprises upper plates (Joux – 21, 22) that are movable apart, wherein the lower plates (Sasaki et al. – 316) are movable apart so as to sever the attachment zones defining the at least one frangible line when the upper pressing member (Joux – 21, 22, 32) and the conveying members (Joux – 2) are in their respective immobilizing positions. (Joux – Column 4 lines 40-52)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over reference Joux (6776748) in view of references Sasaki et al. (8668193) and Gaillard et al. (2014/0346011) as applied to claim 11 above, and further in view of reference Pazdernik (5201823).
Regarding claim 12, Joux modified by Sasaki et al. and Gailland et al. disclose the claimed invention as stated above but do not disclose the electromechanical clutch comprises a pivoting bar.
Pazdernik discloses a separating device (10) comprising a leading portion (12a) and a trailing portion (12b), wherein the leading portion (12a) is configured to pivot to create separation. (Figure 3-4 and Column 3 lines 11-18, 26-29, 38-42)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over reference Joux (6776748) in view of references Sasaki et al. (8668193) and Gaillard et al. (2014/0346011) as applied to claim 1 above, and further in view of references Shill et al. (5791539) and Schmidt (4136604).
It should be pointed out that, in an apparatus claim, the functional description following the phrase “configured to” is being treated as a functional recitation.  In other words, it is not a structural limitation, and the prior art is considered to meet the limitations of an apparatus claim as long as the prior art is fully capable of performing the functional recitation.
Regarding claim 13, Joux modified by Sasaki et al. and Gailland et al. disclose a manufacturing plant comprising a severing device according claim 1.
However, Joux modified by Sasaki et al. and Gailland et al. do not explicitly disclose a control unit.
Shill et al. disclose a severing device (10) comprising a control unit (86), wherein the control unit (86) is configured to receive data from sensors (84) to alter the operation of the severing device (10) and to conduct the severing operation. (Figure 3 and Column 10 lines 40-49, Column 11 lines 9-16)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the severing 
However, Joux modified by Sasaki et al., Gailland et al., and Shill et al. do not disclose the step of receiving a signal indicating the position of at least one incoming frangible line.
Schmidt discloses a severing device configured to receiving a signal from an optical sensor when the frangible line (9) is in line with the gap (3). (Column 3 lines 22-27)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the controller of Shill et al. by incorporating the step of sensing the frangible line as taught by Schmidt, since column 3 lines 26-29 of Schmidt states such a medication would ensure the frangible lines is properly positioned.

Response to Arguments
The Amendments filed on 03/18/2021 have been entered.  Claims 1-14 are pending and examined below.

In response to the arguments of the rejections under 35 U.S.C. 112(a), in view of the amendments to the claims, Examiner withdraws the 112(a) rejections.


Applicant states:
Joux does not disclose or suggest a lower translation actuator comprising a rack rail mechanist that may move the two lower plates sideways so that they are aligned with a severance line and to move apart the plates, as required by claim 1. Joux does not disclose or suggest a lower translation actuator comprising a rack mechanism comprising rack rails arranged to move the lower pressing member so as to cause the severance slot to coincide with a frangible line, wherein the lower translation actuator is arranged to move apart the lower plates in translation in the transverse direction, as required by claim 1. Accordingly, Joux does not disclose or suggest the recitations of claim 1.

As stated in the 112(a) rejection above, the Specification does not disclose using the lower translation actuator comprising a rack mechanism to move apart the plates.  On page 10 lines 2-17 of the Specification, the lower pressing members are disclosed comprising a lower ram arranged to move the lower plates away from each other and closer together.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



two adjacent upper plates configured to be moved apart in the transverse direction so as to define a severance slot between the two adjacent upper plates;
a upper translation actuator comprising a rack mechanism comprising rack rails arranged to move the upper pressing members so as to cause the severance slot to coincide with a frangible line; and
a separating actuator arranged to move apart the upper plates in translation in the transverse direction.
Sasaki et al. also disclose both the lower unit and the upper unit can comprise the pressing plate so that the first and second conveying belt can move toward the pile. When modifying Joux in view of Sasaki et al., the lower pressing member is interpreted to comprise: two lower plates; a lower translation actuator; and a lower separating actuator as disclosed by Joux for the upper pressing member.
Therefore, Joux modified by Sasaki et al. and Gailland et al. do disclose the features in the amended claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        April 10, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731